State of New York                                           MEMORANDUM
Court of Appeals                                       This memorandum is uncorrected and subject to
                                                     revision before publication in the New York Reports.




 No. 82 SSM 18
 The People &c.,
         Respondent,
      v.
 Vincent Carmona,
         Appellant.




 Submitted by Jonathan Rosenberg, for appellant.
 Submitted by Solomon Neubort, for respondent.




 MEMORANDUM:

       The order of the Appellate Division should be modified by remitting to Supreme

 Court for further proceedings in accordance with this memorandum and, as so modified,

 affirmed.

                                          -1-
                                           -2-                                 SSM No. 18

       Supreme Court erred in denying defendant’s pretrial request for a hearing pursuant

to People v Rodriguez (79 NY2d 445 [1992]), as the prosecutor here offered only bare

assurances that the witness was familiar with defendant. Further, the Appellate Division

erroneously relied on testimony adduced at trial to overcome the suppression court’s error.

              “Thus, the case should be remitted to Supreme Court for a
              hearing to determine whether the [photographic] identification
              procedure was confirmatory. If, after that hearing, the court
              concludes that the People have not sustained their burden, a
              Wade hearing should be held and further proceedings,
              including a new trial, should be had as the circumstances may
              warrant. If the court concludes that a Wade hearing is not
              required, the judgment[] should be amended to reflect that
              result” (see Rodriguez, 79 NY2d at 453).

       Defendant’s challenge to the weight of the evidence is unreviewable, and his

remaining contention is unpreserved.



On review of submissions pursuant to section 500.11 of the Rules, order modified by
remitting the case to Supreme Court, Kings County, for further proceedings in accordance
with the memorandum herein and, as so modified, affirmed. Chief Judge DiFiore and
Judges Rivera, Fahey, Garcia, Wilson, Singas and Cannataro concur.

Decided October 7, 2021




                                           -2-